DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
Response to Arguments
Applicant's arguments filed March 24, 2022 have been fully considered but they are not persuasive. Applicant has argued that the combination of references cited in the Final Rejection of December 24, 2021 do not meet the limitations of the instant claims.  Applicant’s arguments center on the notion that reference to Ur does not teach measuring impedance in a time frame of 10 to 30 minutes, and therefore cannot be relied upon in rejecting the claims.  The Examiner respectfully disagrees, and notes that in considering the disclosure of a reference, it is proper to consider the inferences that can be drawn from the reference (MPEP 2144.01).  Figure 3 of Ur clearly teaches that impedance changes over a time frame ranging from 0 to 30 minutes, thus one of ordinary skill would readily understand that the clotting process displays a change in impedance over time and that one must consider the entire time frame in measurements of clotting.  In support of this argument, reference to Ur teaches that the taught process “not only provides a determination of the clotting time but is able to give information about the clotting process itself” which the Examiner contends is an implicit disclosure regarding impedance measurements over a time frame of 0 to 40 minutes.  Given this view, the Examiner contends that it is wholly reasonable to construe reference to Ur as teaching recording impedance measurements over a time frame of 0 to 40 minutes as a means of examining the clotting process as taught by Ur.
Applicant has also argued that references to Halimeh et al., and Ur are non-analogous art because the references do not teach a single test to diagnose blood clotting anomalies.  The Examiner contends that Applicant’s arguments regarding non-analogous art are not commensurate with the scope of the claims and therefore is not persuasive.  At no point do the claims recite a single test for diagnosing blood clotting anomalies, nor do they preclude any additional analysis in determining a clotting anomaly.  As such, the arguments regarding non-analogous art are not persuasive.
Applicant has also argued that reference to Brenner et al., do not teach incubating a sample for 60 to 180 seconds in the presence of calcium.  The Examiner points to paragraph 0098 of Brenner et al., who teach measuring coagulation wherein samples are incubated for one minute in the presence of tissue factor prior to addition of calcium to initiate the clotting process.  The Examiner acknowledges that Brenner et al., do not teach incubating in calcium prior to addition of tissue factor, and considers the teaching as changing the sequence of adding ingredients which would have been obvious to one of ordinary skill in the art (MPEP 2144.04 IV C).  To date, Applicant has not provided any evidence to show that the claimed sequence is critical, or provides any new or unexpected results, thus the Examiner contends that reference to Brenner et al., reads on the claims as a change in the sequence of adding ingredients is prima facie obvious.
Therefore, in light of the teachings of the prior art, and the arguments presented here, the Examiner contends that the limitations of the instant claims are taught by the references cited below, thus the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, it is unclear how a clotting anomaly is diagnosed as the claim does not provide a step of diagnosing a clotting anomaly.  Claim 1 does recite comparing the value of the area under the curve generated with a reference curve, but at not point does the claim recite a diagnosis of any clotting anomaly.
For claim 10, the Examiner notes that the claim depends from claim 1, but is directed to an invention that is different from claim 1.  Claim 10 recites a method for determining the efficacy of a coagulant or anticoagulant treatment of a clotting anomaly in a subject, whereas claim 1 is directed to a method for diagnosing anomalies in blood clotting.  As such, it is unclear how claim 10 depends from claim 1 when the claims are directed to two different inventions.  Also, claim 10 recites determining the value for the area under the curve of impedance of a blood sample from a subject after beginning of a treatment, but does not recite a step in which the subject is treated.  As such, it is unclear how one would analyze an impedance curve of a subject after beginning of a treatment without a recitation of a step of treating the subject.  Overall, the examiner contends that claim 10 should be drafted in independent form, and include all the steps required to perform the claimed method.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamlimeh et al., (Klin Padiatr 2010; 222: 158-163) as evidenced by Multiplate Analyzer operators manual, in view of Ur (US 3,699,437), and further in view of Brenner et al et al., (US 2009/0042217).
Regarding claims 1, 2, 10, and 14, Halimeh et al., teach a method of measuring whole blood impedance aggregometry with a Multiplate Analyzer comprising placing a whole blood sample (Blood sample collection, page 159) into a receptacle containing two pairs of electrodes (Multiplate Analyzer operators manual, page 51), adding a clotting activator to the sample (Measuring platelet aggregation, page 159), measuring impedance between the electrodes as a function of time (Measuring platelet aggregation, page 159), and comparing a value for the area under the curve with a value of the area under a reference curve (Measuring platelet aggregation, page 159). With respect to claim 10, Halimeh et al., teach a patient sample showing normal aggregation curves after treating the sample with ristocetin (Results, page 161 left column, figure 3 e) which reads on the limitations of claim 10 regarding considering a treatment to be effective. Halimeh et al., teach impedance measurements occurring over 5 minute intervals, but do not explicitly teach measuring impedance over a period of 10 to 30 minutes.
Ur teaches a blood coagulation method and apparatus wherein clotting time is determined with impedance measurements recorded over a time frame of 0 to 40 minutes with clotting time being recorded between 10.5 to 11.5 minutes (column 7 lines 12-15). Ur teaches that it is advantageous to measure impedance at a time ranging from 10 to 40 minutes as a means of determining the onset of coagulation before coagulation takes place (column 3 lines 41-45). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Halimeh et al., to measure impedance over a time ranging from 0 to 40 minutes in order to determine the onset of coagulation before coagulation actually takes place as taught by Ur. Halimeh et al., in view of Ur do not teach incubating the sample in the presence of calcium, nor do they teach tissue factor as the coagulation activator.
Brenner et al, teach a method for determining blood coagulation wherein samples are incubated for one minute in the presence of tissue factor, and clotting initiated with the addition of calcium (paragraph 0098). Brenner et al., do not explicitly teach incubating the sample in calcium prior to addition of tissue factor; however, the Examiner is reading this teaching as a change in the sequence of adding ingredients which would have been obvious to one of ordinary skill in the art (see MPEP 2144.04 IV C). The MPEP states that the selection of any order for performing process steps is prima facie obvious absent any new or unexpected results (MPEP 2144.04 IVC). Neither the claims, nor the specification provides any new and/or unexpected results with respect to the sequence of adding calcium and tissue factor, thus the Examiner contends that the sequence in which calcium and tissue factor are added would have been obvious to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Halimeh et al., in view of Ur to incubate the sample for one minute in the presence of tissue factor prior to addition of calcium, as taught by Brenner et al., as changes in the sequence of adding ingredients requires only routine skill in the art.
Regarding claim 3, Brenner et al., teach a citrated blood sample (paragraphs 0007, 0061, 0063).
Regarding claims 5 and 11, Halimeh et al. teach a sample volume at 0.3 ml per test (Measuring platelet aggregation, page 159).
Regarding claims 6 and 12, Brenner et al., teach adding calcium chloride (paragraph 0098).
Regarding claim 7, Halimeh et al., teach the reference curve calculated from mean values from two curves in patients without a clotting anomaly (Measuring platelet aggregation, page 159, Ethics patients and control subjects, page 159).
Regarding claim 8, Halimeh et al., teach measuring impedance once per minute (Measuring platelet aggregation, page 159).
Regarding claims 9, 13, 15, 17, and 18, Brenner et al., teach diagnosing and designing a treatment of various coagulation disorders including hemophilia (paragraphs 0081-0083).
Regarding claims 19 and 20, Brenner et al., teach incubating the sample for 60 seconds, but do not explicitly teach incubating the sample at times ranging from 90 to 180 seconds, or 90 to 150 seconds.  The Examiner is reading incubating at times of 90 to 180 seconds and/or 90 to 150 seconds as optimization which would have been obvious to one of ordinary skill in the art.  The MPEP states that where the general conditions of a claim are recited by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II A).  The Examiner contends that one of ordinary skill in the art would have been motivated to determine the optimal incubation time in order to allow for sufficient mixing of the sample and the reagents, and to allow sufficient time for initiation of the clotting reaction.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incubate the samples at time frames of 90 to 180 seconds or 90 to 150 seconds as optimization requires only routine skill in the art.
Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamlimeh et al., (Klin Padiatr 2010; 222: 158-163) as evidenced by Multiplate Analyzer operators manual, in view of Ur (US 3,699,437), in view of Brenner et al., (US 2009/0042217) as applied to claim 1 above, and further in view of Fischer et al., (US 2004/0053351).
Regarding claims 4 and 16, Hamlimeh et al., in view of Urin view of Brenner et al., do not teach adding tissue factor at a concentration ranging from 0.5 to 5 pM.
Fischer et al., teach a method for assessing coagulation wherein tissue factor is added to a sample at a concentration less than or equal to 10 pM (paragraph 0121). The Examiner contends that less than 10 pM is sufficient to encompass the claimed 0.5 to 5 pM and 1 pM to 2 pM concentration ranges. The Examiner also contends that the claimed concentration range can be read as optimization which would have been obvious to one of ordinary skill in the art. The MPEP states that differences in concentration will not support patentability of subject matter encompassed by the prior art absent evidence to show the claimed concentration is critical. To date, Applicant has not shown the 0.5 to 5 pM to be critical, thus the Examiner contends that one of ordinary skill would have found it obvious to determine the optimal concentration of tissue factor as optimization requires only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798